Exhibit 10.54

 

PHARSIGHT CORPORATION

 

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

 

Adopted by Board of Directors April 7, 2000
Approved by Stockholders June 4, 2000

Amended by Board of Directors July 29, 2002

Approved by Stockholders September 6, 2002

Amended by Board of Directors June 13, 2003

Amended by Board of Directors July 17, 2003

Effective Date: Date of Initial Public Offering
Termination Date:  April 7, 2010

 

1.                                      PURPOSES.

 

(a)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees, Directors and
Consultants of the Company and its Affiliates.

 

(b)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients of Stock Awards may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of the following Stock Awards:  (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, (iii) stock bonuses and (iv) rights to
acquire restricted stock.  The Plan also provides for non-discretionary grants
of Nonstatutory Stock Options to Non-Employee Directors of the Company.

 

(c)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means the occurrence of any one or
more of the following:  (i) the Participant’s conviction of any felony or any
crime involving moral turpitude or dishonesty which results in material harm to
the business of the Company; (ii) the Participant’s participation in a fraud or
act of dishonesty against the Company which results in material harm to the
business of the Company; or (iii) the Participant’s intentional, material
violation of any material contract between the Company and the Participant or
any statutory duty the Participant owes to the Company that the Participant does
not correct within thirty (30) days after written notice thereof has been
provided to the Participant and which results in material harm to the business
of the Company.

 

(d)                                  “Change in Control” means the occurrence of
any one or more of the following:

 

--------------------------------------------------------------------------------


 

(i)                                    a Corporate Transaction after which
persons who were not stockholders of the Company immediately prior to such
Corporate Transaction own, directly or indirectly, immediately following such
Corporate Transaction, fifty percent (50%) or more of the outstanding voting
power of each of (a) the continuing or surviving entity and (b) any direct or
indirect parent corporation of the continuing or surviving entity;

 

(ii)                                after the IPO Date, an acquisition by any
person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or an
Affiliate) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of Directors; provided that such
acquisition does not occur in connection with, in contemplation of or as a
result of a Corporate Transaction; or

 

(iii)                            after the IPO Date, during any consecutive two
(2) year period the individuals who, as of the start of such period, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least fifty percent (50%) of the Board, provided that such change in the
Incumbent Board does not occur in connection with, in contemplation of or as a
result of a Corporate Transaction, and further provided that if the election, or
nomination for election, by the Company’s stockholders of any new Director was
approved by a vote of at least fifty percent (50%) of the Incumbent Board, such
new Director shall be considered as a member of the Incumbent Board.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                    “Committee” means a committee of one or
more members of the Board appointed by the Board in accordance with
subsection 3(c).

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Pharsight Corporation, a
Delaware corporation.

 

(i)                                    “Consultant” means any person, including
an advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) who is a
member of the Board of Directors of an Affiliate.  However, the term
“Consultant” shall not include either Directors who are not compensated by the
Company for their services as Directors or Directors who are merely paid a
director’s fee by the Company for their services as Directors.

 

(j)                                    “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  The Participant’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s Continuous Service.  For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or a Director will not constitute an interruption of Continuous
Service.

 

2

--------------------------------------------------------------------------------


 

The Board or the chief executive officer of the Company, in that party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.

 

(k)                                “Corporate Transaction” means the occurrence
of any one or more of the following:

 

(i)                                    a sale, lease or other disposition of all
or substantially all of the securities or assets of the Company;

 

(ii)                                a merger or consolidation following which
the Company is not the surviving corporation;

 

(iii)                            a reverse merger following which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; or

 

(iv)                               any other transaction described as a
“corporate transaction” in Treasury Regulations §1.425-1(a)(1)(ii).

 

(l)                                    “Covered Employee” means the chief
executive officer and the four (4) other highest compensated officers of the
Company for whom total compensation is required to be reported to stockholders
under the Exchange Act, as determined for purposes of Section 162(m) of the
Code.

 

(m)                              “Director” means a member of the Board of
Directors of the Company.

 

(n)                                 “Disability” means the inability of a
person, in the opinion of a qualified physician acceptable to the Company, to
perform the major duties of that person’s position with the Company or an
Affiliate because of the sickness or injury of the person and such inability
results in termination of employment by the Company or Affiliate.

 

(o)                                  “Eligible Director” means a Non-Employee
Director or any other Director who is not an Employee or Consultant at the time
of grant of an Nonstatutory Stock Option under section 7 hereof.

 

(p)                                  “Employee” means any person employed by the
Company or an Affiliate.  Mere service as a Director or payment of a director’s
fee by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

 

(q)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(r)                                  “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows and in each case in a manner
consistent with Section 260.140.50 of Title 10 of the California Code of
Regulations:

 

3

--------------------------------------------------------------------------------


 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market, the Nasdaq
SmallCap Market or the Over The Counter Bulletin Board system the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange,
market or system (or the exchange, market or system with the greatest volume of
trading the Common Stock) on the last market trading day prior to determination,
as reported in The Wall Street Journal or such other source as the Board deems
reliable.

 

(ii)                                In the absence of an established market or
system for the Common Stock, the Fair Market Value shall be determined in good
faith by the Board.

 

(s)                                  “Good Reason” means that one or more of the
following are undertaken by the Company without the Participant’s  express
written consent:  (i) the assignment to the Participant of any duties or
responsibilities that results in a diminution in the Participant’s position or
function as in effect immediately prior to the effective date of the Change in
Control; provided, however, that a mere change in the Participant’s title or
reporting relationships shall not constitute Good Reason;  (ii) a reduction by
the Company in the Participant’s annual base salary, as in effect on the
effective date of the Change in Control; (iii) any failure by the Company to
continue in effect any benefit plan or program, including incentive plans or
plans with respect to the receipt of securities of the Company, in which the
Participant was participating immediately prior to the effective date of the
Change in Control (hereinafter referred to as “Benefit Plans”), or the taking of
any action by the Company that would adversely affect the Participant’s
participation in or reduce the Participant’s benefits under the Benefit Plans or
deprive the Participant of any fringe benefit that the Participant enjoyed
immediately prior to the effective date of the Change in Control; provided,
however, that Good Reason shall not be deemed to have occurred if the Company
provides for the Participant’s participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of the
Participant’s business office to a location more than thirty (30) miles from the
location at which the Participant performs duties as of the effective date of
the Change in Control, except for required travel by the Participant on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations prior to the Change in Control; (v) a material
breach by the Company of any provision of the Plan or the Stock Award Agreement
or any other material agreement between the Participant and the Company
concerning the terms and conditions of the Participant’s employment; or (vi) any
failure by the Company to obtain the assumption of the Plan and Stock Award
Agreement by any successor or assign of the Company.

 

(t)                                    “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(u)                                 “Independent Director” means each Director
of the Company who is (i) not an Employee of the Company, (ii) is not acting in
the capacity of a Consultant to the Company, and (iii) cannot exercise,
individually or in affiliation with any entity or group of entities that
exercises, voting control over more than 20% of the Company’s voting stock.

 

4

--------------------------------------------------------------------------------


 

(v)                                   “IPO Date” means the effective date of the
Company’s Form S-1 Registration Statement filed under the Securities Act in
connection with the initial public offering of the Common Stock.

 

(w)                                “Non-Employee Director” means a Director who
either (i) is not a current Employee or Officer of the Company or its parent or
a subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

(x)                                  “Non-Employee Director Option” shall have
the meaning subscribed in section 7 hereof.

 

(y)                                  “Non-Employee Director Option Agreement”
means a written agreement between the Company and an Eligible Director,
evidencing the terms and conditions of a Non-Employee Director Option grant. 
Each Non-Employee Director Option Agreement shall be subject to the terms and
conditions of the Plan.

 

(z)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(aa)                            “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

 

(bb)                            “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option granted pursuant to the Plan.

 

(cc)                            “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an individual Option grant.  Each Option Agreement shall be subject to the terms
and conditions of the Plan.

 

(dd)                            “Optionholder” means a person to whom an Option
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Option.

 

(ee)                            “Outside Director” means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of Treasury Regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” receiving compensation for prior services (other than benefits
under a tax qualified pension plan), was not an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

5

--------------------------------------------------------------------------------


 

(ff)                                “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(gg)                          “Plan” means this Pharsight Corporation Amended
and Restated 2000 Equity Incentive Plan.

 

(hh)                          “Predecessor Plans” means the Company’s 1995 Stock
Option Plan and the 1997 Stock Option Plan.

 

(ii)                                “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(jj)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(kk)                        “Stock Award” means any right granted under the
Plan, including an Option, a Non-Employee Director Option, a stock bonus and a
right to acquire restricted stock.

 

(ll)                                “Stock Award Agreement” means a written
agreement between the Company and a holder of a Stock Award evidencing the terms
and conditions of an individual Stock Award grant.  Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

 

(mm)                    “Ten Percent Stockholder” means a person who owns (or is
deemed to own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any of its Affiliates.

 

3.                                      Administration.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in subsection 3(c).

 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what type or combination of types of Stock
Award shall be granted; the provisions of each Stock Award granted (which need
not be identical), including the time or times when a person shall be permitted
to receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

 

(iii)                            To amend the Plan or a Stock Award as provided
in Section 13.

 

6

--------------------------------------------------------------------------------


 

(iv)                               Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

 

(ii)                                Committee Composition when Common Stock is
Publicly Traded.  At such time as the Common Stock is publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope
of such authority, the Board or the Committee may (1) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code
and/or) (2) delegate to a committee of one or more members of the Board who are
not Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.

 

(d)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

4.                                      Shares Subject to the Plan.

 

(a)                                  Share Reserve.  Subject to the provisions
of Section 12 relating to adjustments upon changes in stock and Section 4(d)
below, the Common Stock that may be issued pursuant to Stock Awards shall not
exceed in the aggregate four million seven hundred ninety two thousand six
hundred eleven (4,792,611) shares of Common Stock (the “Reserved Shares”).  As
of each January 1, beginning with January 1, 2004 and continuing through and
including January 1, 2010 (the “Anniversary Date”), the number of Reserved
Shares will be increased automatically by the least of (i) 5 % of the total
number of share of Common Stock outstanding on such Anniversary Date, (ii) two
million (2,000,000) shares, (iii) such fewer number of shares as determined by
the Board prior to such Anniversary Date or (iv) such fewer number of shares as
permitted pursuant to Section 4(d) below.

 

7

--------------------------------------------------------------------------------


 

(b)                                  Reversion of Shares to the Share Reserve. 
If any Stock Award shall for any reason expire or otherwise terminate, in whole
or in part, without having been exercised in full, the shares of Common Stock
not acquired under such Stock Award shall revert to and again become available
for issuance under the Plan.

 

(c)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

(d)                                  Reserve Limitation.  Notwithstanding
Section 4(a), if at the time of each grant of a Stock Award under the Plan, the
Company is subject to Section 260.140.45 of Title 10 of the California Code of
Regulations (“Section 260.140.45”), the total number of securities issuable upon
exercise of all outstanding options of the Company and the total number of
shares provided for under this Plan or any other equity incentive, stock bonus
or similar plan or agreement of the Company or outside any such plan shall not
exceed 30% of the then outstanding capital stock of the Company (as measured as
set forth in Section 260.140.45), unless stockholder approval to exceed 30% has
been obtained in compliance with Section 260.140.45, in which case the limit
shall be such higher percentage as approved by the stockholders.

 

5.                                      Eligibility.

 

(a)                                  Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to Employees.  Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors (whether or
not an Eligible Director for purposes of section 7 hereof) and Consultants.

 

(b)                                  Ten Percent Stockholders.

 

(i)                                    A Ten Percent Stockholder shall not be
granted an Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.

 

(ii)                                So long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, a Ten
Percent Stockholder shall not be granted a restricted stock award unless the
purchase price of the restricted stock is at least (A) one hundred percent
(100%) of the Fair Market Value of the Common Stock on the date of grant or (B)
such lower percentage of the Fair Market Value of the Common Stock on the date
of grant as is permitted by Section 260.140.41 of Title 10 of the California
Code of Regulations at the time of the grant of the restricted stock award.

 

(c)                                  Section 162(m) Limitation.  Subject to the
provisions of Section 12 relating to adjustments upon changes in the shares of
Common Stock, no Employee shall be eligible to be granted Options covering more
than One Million (1,000,000) shares of Common Stock during any calendar year.

 

8

--------------------------------------------------------------------------------


 

(d)                                  Consultants.

 

(i)                                    A Consultant shall not be eligible for
the grant of a Stock Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (i) that such grant (A) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or (B)
does not require registration under the Securities Act in order to comply with
the requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.

 

(ii)                                Form S-8 generally is available to
consultants and advisors only if (i) they are natural persons; (ii) they provide
bona fide services to the issuer, its parents, its majority-owned subsidiaries
or majority-owned subsidiaries of the issuer’s parent; and (iii) the services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.                                      Option Provisions.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option. 
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)                                  Term.  Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, no Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

 

(b)                                  Exercise Price of an Incentive Stock
Option.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, the exercise price of each Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.

 

(c)                                  Exercise Price of a Nonstatutory Stock
Option.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, the exercise price of each Nonstatutory Stock Option shall be not
less than eighty-five percent (85%) of the Fair Market Value of the Common Stock
subject to the Option on the date the Option is granted.

 

(d)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Stock
Option) (1) by delivery to the Company of other Common Stock, (2) according to a
deferred payment or other similar arrangement with the Optionholder or (3) in
any other form of legal consideration that may be

 

9

--------------------------------------------------------------------------------


 

acceptable to the Board.  Unless otherwise specifically provided in the Option,
the purchase price of Common Stock acquired pursuant to an Option that is paid
by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).  At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.

 

(e)                                  Transferability of an Incentive Stock
Option.  An Incentive Stock Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

 

(f)                                    Transferability of a Nonstatutory Stock
Option.  A Nonstatutory Stock Option shall be transferable to the extent
provided in the Option Agreement; provided however, to the extent that the
Company is subject to Section 260.140.41(d) of Title 10 of the California Code
of Regulations at the time of the grant of the Nonstatutory Stock Option, the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder.  If the Nonstatutory Stock Option
does not provide for transferability, then the Nonstatutory Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, the Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.

 

(g)                                 Vesting Generally.  The total number of
shares of Common Stock subject to an Option may, but need not, vest and
therefore become exercisable in periodic installments that may, but need not, be
equal.  The Option may be subject to such other terms and conditions on the time
or times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(g) are subject
to any Option provisions governing the minimum number of shares of Common Stock
as to which an Option may be exercised. Notwithstanding the foregoing, to the
extent that the Company is subject to the following restrictions on vesting
under Section 260.140.41(f) of Title 10 of the California Code of Regulations at
the time of the grant of the Option, then options granted to an Employee who is
not an Officer, Director or Consultant on the date of grant shall provide for
vesting of the total number of shares of Common Stock at a rate of at least
twenty percent (20%) per year over five (5) years from the date the Option was
granted, subject to reasonable conditions such as continued employment.

 

(h)                                 Termination of Continuous Service.  In the
event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such

 

10

--------------------------------------------------------------------------------


 

Option as of the date of termination) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than thirty (30) days unless such termination is for Cause), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

 

(i)                                    Extension of Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited at any
time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in subsection 6(a) or (ii) the expiration of a period of three (3) months
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.

 

(j)                                    Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement, which period, for so long as
the Company is subject to Section 260.140.41 of Title 10 of the California Code
of Regulations, shall not be less than six (6) months) or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.  If, after
termination, the Optionholder does not exercise his or her Option within the
time specified herein, the Option shall terminate.

 

(k)                                Death of Optionholder.  In the event (i) an
Optionholder’s Continuous Service terminates as a result of the Optionholder’s
death or (ii) the Optionholder dies within the period (if any) specified in the
Option Agreement after the termination of the Optionholder’s Continuous Service
for a reason other than death, then the Option may be exercised (to the extent
the Optionholder was entitled to exercise such Option as of the date of death)
by the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to subsection 6(e) or 6(f), but
only within the period ending on the earlier of (1) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than six (6) months) or (2) the expiration of the term of such Option as
set forth in the Option Agreement.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 

(l)                                    Early Exercise.  The Option may, but need
not, include a provision whereby the Optionholder may elect at any time before
the Optionholder’s Continuous Service terminates to

 

11

--------------------------------------------------------------------------------


 

exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option.  Subject to the
“Repurchase Limitation” in Section 11(g), any unvested shares of Common Stock so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate.

 

(m)                              Re-Load Options.

 

(i)                                    Without in any way limiting the authority
of the Board to make or not to make grants of Options hereunder, the Board shall
have the authority (but not an obligation) to include as part of any Option
Agreement a provision entitling the Optionholder to a further Option (a “Re-Load
Option”) in the event the Optionholder exercises the Option evidenced by the
Option Agreement, in whole or in part, by surrendering other shares of Common
Stock in accordance with this Plan and the terms and conditions of the Option
Agreement.  Unless otherwise specifically provided in the Option, the
Optionholder shall not surrender shares of Common Stock acquired, directly or
indirectly from the Company, unless such shares have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).

 

(ii)                                Any such Re-Load Option shall (1) provide
for a number of shares of Common Stock equal to the number of shares of Common
Stock surrendered as part or all of the exercise price of such Option; (2) have
an expiration date which is the same as the expiration date of the Option the
exercise of which gave rise to such Re-Load Option; and (3) have an exercise
price which is equal to one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Re-Load Option on the date of exercise of the
original Option.  Notwithstanding the foregoing, a Re-Load Option shall be
subject to the same exercise price and term provisions heretofore described for
Options under the Plan.

 

(iii)                            Any such Re-Load Option may be an Incentive
Stock Option or a Nonstatutory Stock Option, as the Board may designate at the
time of the grant of the original Option; provided, however, that the
designation of any Re-Load Option as an Incentive Stock Option shall be subject
to the one hundred thousand dollar ($100,000) annual limitation on the
exercisability of Incentive Stock Options described in subsection 11(d) and in
Section 422(d) of the Code.  There shall be no Re-Load Options on a Re-Load
Option.  Any such Re-Load Option shall be subject to the availability of
sufficient shares of Common Stock under subsection 4(a) and the “Section 162(m)
Limitation” on the grants of Options under subsection 5(c) and shall be subject
to such other terms and conditions as the Board may determine which are not
inconsistent with the express provisions of the Plan regarding the terms of
Options.

 

7.                                      Non-Employee Director Stock Options

 

Without any further action from the Board, each Eligible Director, other than an
Independent Director, shall be granted Nonstatutory Stock Options as described
in subsections 7(a) and 7(b) (collectively, the “Non-Employee Director
Options”).  Each Non-Employee Director Option shall include the substance of the
terms set forth in subsection 7(c) through 7(k) and such other terms and
conditions as shall be determined by the Board as appropriate.

 

12

--------------------------------------------------------------------------------


 

(a)                                  Initial Grants and Interim Grants.

 

(i)                                    On the IPO Date, each Eligible Director,
other than an Independent Director, who has not received a Stock Award under any
of the Company’s Predecessor Plans shall, upon the IPO Date, be granted an
Nonstatutory Stock Option to purchase Five Thousand (5,000) shares of Common
Stock on the terms and conditions set forth herein (the “Initial Grant”).

 

(ii)                                After the IPO Date, each Eligible Director,
other than an Independent Director, who is elected or appointed to the Board
less than six (6) months from the prior annual meeting of the stockholders of
the Company (the “Annual Meeting”), shall receive a Nonstatutory Stock Option to
purchase Five Thousand (5,000) shares of Common Stock on the terms and
conditions set forth herein (the “Interim Grant”); provided, however, that the
Interim Grant shall be reduced to Two Thousand Five Hundred (2,500) shares of
Common Stock if the Eligible Director is elected or appointed to serve on the
Board six (6) months or more from the prior Annual Meeting.

 

(b)                                  Annual Grants.  On the day following each
Annual Meeting commencing with the Annual Meeting in calendar year 2001, each
person who is then an Eligible Director, other than an Independent Director,
automatically shall be granted an Annual Grant to Purchase Ten Thousand (10,000)
shares of Common Stock on the terms and conditions set forth herein.

 

(c)                                  Term.  Each Non-Employee Director Option
shall have a term of ten (10) years from the date it is granted.

 

(d)                                  Exercise Price.  Subject to the provisions
of Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Non-Employee Director Option shall be one hundred percent (100%) of the Fair
Market Value of the stock subject to the Non-Employee Director Option on the
date of grant.

 

(e)                                  Vesting.  Non-Employee Director Options
shall vest and become exercisable as follows:

 

(i)                                    Initial Grants shall vest in full on the
day of the Company’s Annual Meeting immediately following the IPO Date; provided
however, that the Initial Grant shall terminate in the event the Eligible
Director is not providing service to the Company at the time of the commencement
of such Annual Meeting.

 

(ii)                                Interim Grants shall vest in full on the day
of the Company’s Annual Meeting next following the date of grant; provided,
however, that the Interim Grant shall terminate if the Eligible Director is not
providing service to the Company at the time of the commencement of such Annual
Meeting.

 

(iii)                            Annual Grants shall vest in full on the day of
the Annual Meeting next following the date of grant was made; provided, however,
that the Annual Grant shall terminate in the event the Eligible Director is not
providing service to the Company at the time of such Annual Meeting.

 

(f)                                    Consideration.  The purchase price of
stock acquired pursuant to a Non-Employee Director Option may be paid, to the
extent permitted by applicable statutes and

 

13

--------------------------------------------------------------------------------


 

regulations, in any combination of (i) cash or check, (ii) delivery to the
Company of other Common Stock owned by the Director for at least six (6) months;
(iii) deferred payment or (iv) any other form of legal consideration that may be
acceptable to the Board and provided in the Non-Employee Director Option
Agreement; provided, however, that at any time that the Company is incorporated
in Delaware, payment of the Common Stock’s “par value,” as defined in the
Delaware Corporation Law, shall not be made by deferred payment.

 

(g)                                 Transferability.  A Non-Employee Director
Option shall be transferable to the extent provided in the Non-Employee Director
Option Agreement; provided however, to the extent that the Company is subject to
Section 260.140.41(d) of Title 10 of the California Code of Regulations at the
time of the grant of the Non-Employee Director Option, the Eligible Director
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Eligible
Director only by the Eligible Director.  If the Non-Employee Director Option
Agreement does not provide for transferability, then the Non-Employee Director
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Eligible
Director only by the Eligible Director.  Notwithstanding the foregoing, the
Eligible Director may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Eligible Director, shall thereafter be entitled to exercise the
Non-Employee Director Option.

 

(h)                                 Termination of Continuous Service.  In the
event an Eligible Director’s Continuous Service terminates (other than upon the
Eligible Director’s death or Disability), the Eligible Director may exercise his
or her Non-Employee Director Option (to the extent that the Eligible Director
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date six (6) months following
the termination of the Eligible Director’s Continuous Service, or (ii) the
expiration of the term of the Non-Employee Director Option as set forth in the
Non-Employee Director Option Agreement.  If, after termination, the Eligible
Director does not exercise his or her Non-Employee Director Option within the
time specified herein, the Non-Employee Director Option shall terminate.

 

(i)                                    Extension of Termination Date. If the
exercise of the Non-Employee Director Option following the termination of the
Eligible Director’s Continuous Service (other than upon the Eligible Director’s
death or Disability) would be prohibited at any time solely because the issuance
of shares would violate the registration requirements under the Securities Act,
then the Non-Employee Director Option shall terminate on the earlier of (i) the
expiration of the term of the Non-Employee Director Option set forth in
subsection 7(c) or (ii) the expiration of a period of three (3) months after the
termination of the Eligible Director’s Continuous Service during which the
exercise of the Non-Employee Director Option would not violate such registration
requirements.

 

(j)                                    Disability of Eligible Director.  In the
event an Eligible Director’s Continuous Service terminates as a result of the
Eligible Director’s Disability, the Eligible Director may exercise his or her
Non-Employee Director Option (to the extent that the Eligible Director was
entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the
Non-Employee Director Option as set forth in the Non-Employee Director

 

14

--------------------------------------------------------------------------------


 

Option Agreement.  If, after termination, the Eligible Director does not
exercise his or her Non-Employee Director Option within the time specified
herein, the Non-Employee Director Option shall terminate.

 

(k)                                Death of Eligible Director.  In the event (i)
an Eligible Director’s Continuous Service terminates as a result of the Eligible
Director’s death or (ii) the Eligible Director dies within the six-month period
after the termination of the Eligible Director’s Continuous Service for a reason
other than death, then the Non-Employee Director Option may be exercised (to the
extent the Eligible Director was entitled to exercise the Non-Employee Director
Option as of the date of death) by the Eligible Director’s estate, by a person
who acquired the right to exercise the Non-Employee Director Option by bequest
or inheritance or by a person designated to exercise the Non-Employee Director
Option upon the Eligible Director’s death, but only within the period ending on
the earlier of (1) the date eighteen (18) months following the date of death or
(2) the expiration of the term of such Non-Employee Director Option as set forth
in the Non-Employee Director Option Agreement.  If, after death, the
Non-Employee Director Option is not exercised within the time specified herein,
the Non-Employee Director Option shall terminate.

 

8.                                      Provisions of Stock Awards other than
Options.

 

(a)                                  Stock Bonus Awards.  Each stock bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of stock bonus
agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements need not be identical, but each stock bonus
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)                                    Consideration.  A stock bonus may be
awarded in consideration for past services actually rendered to the Company or
an Affiliate for its benefit.

 

(ii)                                Vesting.  Subject to the “Repurchase
Limitation” in Section 11(g), shares of Common Stock awarded under the stock
bonus agreement may, but need not, be subject to a share reacquisition right in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  Subject to the “Repurchase Limitation” in Section 11(g), in the event
a Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the stock bonus agreement.

 

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under a stock bonus agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the stock
bonus agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the stock bonus agreement remains subject to the
terms of the stock bonus agreement; provided however, to the extent that the
Company is subject to Section 260.140.41(d) of Title 10 of the California Code
of Regulations at the time of the award, such rights to acquire shares of Common
Stock under a stock bonus agreement shall not be

 

15

--------------------------------------------------------------------------------


 

transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant.

 

(b)                                  Restricted Stock Purchase Awards.  Each
restricted stock purchase agreement shall be in such form and shall contain such
terms and conditions as the Board shall deem appropriate.  The terms and
conditions of the restricted stock purchase agreements may change from time to
time, and the terms and conditions of separate restricted stock purchase
agreements need not be identical, but each restricted stock purchase agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Purchase Price.  Subject to the
provisions of Section 5(b) regarding Ten Percent Stockholders, the purchase
price under each restricted stock purchase agreement shall be such amount as the
Board shall determine and designate in such restricted stock purchase
agreement.  The purchase price shall not be less than eighty-five percent (85%)
of the Common Stock’s Fair Market Value on the date such award is made or at the
time the purchase is consummated.

 

(ii)                                Consideration.  The purchase price of Common
Stock acquired pursuant to the restricted stock purchase agreement shall be paid
either:  (i) in cash at the time of purchase; (ii) at the discretion of the
Board, according to a deferred payment or other similar arrangement with the
Participant; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion; provided, however, that at any time
that the Company is incorporated in Delaware, then payment of the Common Stock’s
“par value,” as defined in the Delaware General Corporation Law, shall not be
made by deferred payment.

 

(iii)                            Vesting.  Subject to the “Repurchase
Limitation” in Section 11(g), shares of Common Stock acquired under the
restricted stock purchase agreement may, but need not, be subject to a share
repurchase option in favor of the Company in accordance with a vesting
schedule to be determined by the Board.

 

(iv)                               Termination of Participant’s Continuous
Service.  Subject to the “Repurchase Limitation” in Section 11(g), in the event
a Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the restricted stock purchase agreement.

 

(v)                                   Transferability.  Rights to acquire shares
of Common Stock under a restricted stock purchase agreement shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the restricted stock purchase agreement, as the Board shall determine
in its discretion, so long as Common Stock awarded under the restricted stock
purchase agreement remains subject to the terms of the restricted stock purchase
agreement; provided however, to the extent that the Company is subject to
Section 260.140.41(d) of Title 10 of the California Code of Regulations at the
time of the award, such rights to acquire shares of Common Stock under a
restricted stock purchase agreement shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

 

16

--------------------------------------------------------------------------------


 

9.                                      Covenants of the Company.

 

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Common Stock upon
exercise of such Stock Awards unless and until such authority is obtained.

 

10.                               Use of Proceeds from Stock.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11.                               Miscellaneous.

 

(a)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

(b)                                  Stockholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

 

(c)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

(d)                                  Incentive Stock Option $100,000
Limitation.  To the extent that the aggregate Fair Market Value (determined at
the time of grant) of Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Optionholder during any

 

17

--------------------------------------------------------------------------------


 

calendar year (under all plans of the Company and its Affiliates) exceeds one
hundred thousand dollars ($100,000), the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.

 

(e)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(f)                                    Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means:  (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that the Company shall not be authorized to
withheld shares of Common Stock in excess if the minimum statutory rates for
federal or state tax purposes including payroll taxes; or (iii) delivering to
the Company owned and unencumbered shares of Common Stock.

 

(g)                                 Repurchase Limitation.  The terms of any
repurchase option shall be specified in the Stock Award, and the repurchase
price shall be the original purchase price.  To the extent required by
Section 260.140.41 and Section 260.140.42 of Title 10 of the California Code of
Regulations at the time a Stock Award is made, any repurchase option contained
in a Stock Award granted to a person who is not an Officer, Director or
Consultant shall be upon the terms described below:

 

(i)                                    Fair Market Value.  If the repurchase
option gives the Company the right to repurchase the shares of Common Stock upon
termination of Continuous Status at not less than the Fair Market Value of the
shares of Common Stock to be purchased on the date of termination of Continuous
Status, then (A) the right to repurchase shall be exercised for cash or

 

18

--------------------------------------------------------------------------------


 

cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Status (or in the case of
shares of Common Stock issued upon exercise of Stock Awards after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”) and (B) the right
terminates when the shares of Common Stock become publicly traded.

 

(ii)                                Original Purchase Price.  If the repurchase
option gives the Company the right to repurchase the shares of Common Stock upon
termination of Continuous Status at the lower of (A) the Fair Market Value of
the shares of Common Stock on the date of repurchase or (B) their original
purchase price, then (x) the right to repurchase at the original purchase price
shall lapse at the rate of at least twenty percent (20%) of the shares of Common
Stock per year over five (5) years from the date the Stock Award is granted
(without respect to the date the Stock Award was exercised or became
exercisable) and (y) the right to repurchase shall be exercised for cash or
cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Status (or in the case of
shares of Common Stock issued upon exercise of Options after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”).

 

(h)                                 Information Obligation.  To the extent
required by Section 260.140.46 of Title 10 of the California Code of
Regulations, the Company shall deliver financial statements to Participants at
least annually.  This Section 11(h) shall not apply to key Employees whose
duties in connection with the Company assure them access to equivalent
information.

 

12.                               Adjustments upon Changes in Common Stock.

 

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a) and the
maximum number of securities subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of securities and price per share of Common Stock
subject to such outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Stock
Awards shall terminate immediately prior to such event.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Corporate Transaction.  In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation may
assume any Stock Awards outstanding under the Plan or may substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders pursuant to the Corporate Transaction).  In the event any surviving
corporation or acquiring corporation refuses to assume such Stock Awards or to
substitute similar stock awards for those outstanding under the Plan, then with
respect to Stock Awards held by Participants whose Continuous Service has not
terminated as of the effective date of the Corporate Transaction, the vesting of
such Stock Awards (and, if applicable, the time during which such Stock Awards
may be exercised) shall be accelerated in full, and  the Stock Awards shall
terminate if not exercised (if applicable) at or prior to such effective date. 
With respect to any other Stock Awards outstanding under the Plan, such Stock
Awards shall terminate if not exercised (if applicable) prior the effective date
of the Corporate Transaction.

 

(d)                                  Change in Control. If a Change in Control
occurs and within thirteen (13) months after the effective date of such Change
in Control the Continuous Service of a Participant terminates due to an
involuntary termination (not including death or Disability) without Cause or due
to a voluntary termination with Good Reason, then the vesting and exercisability
of all Stock Awards held by such Participant shall be accelerated in full.

 

13.                               Amendment of the Plan and Stock Awards.

 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan.  However, except as provided in
Section 12 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities exchange listing
requirements.

 

(b)                                  Stockholder Approval.  The Board may, in
its sole discretion, submit any other amendment to the Plan for stockholder
approval, including, but not limited to, amendments to the Plan intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.

 

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

(d)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

(e)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

20

--------------------------------------------------------------------------------


 

14.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

15.                               Effective Date of Plan.

 

The Plan shall become effective on the IPO Date, but no Stock Award shall be
exercised (or, in the case of a stock bonus, shall be granted) unless and until
the Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months before or after the date the Plan is adopted
by the Board.

 

16.                               Choice of Law.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

21

--------------------------------------------------------------------------------